internal_revenue_service number release date index number ------------------------------------------------------------- --------- ------------------------------------------------ ---------------------------------------- ----------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ----------------- telephone number -------------------- refer reply to cc ita b07 plr-117148-12 date date re request for private_letter_ruling regarding sec_167 and sec_168 legend taxpayer subsidiary transmitter state location region project subsidiary line transmitter line date date date ------------------------------- --------------------------- --------------------------------- ------------------------- ---------------------------------- ------------ -------------------------------- ----------------------------------- --------------------------- --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- -------------------------- -------------------- --------------------------- plr-117148-12 date year year a b c d e f g h i j k l m n o -------------------------- ------- ------- --------- ---------- ---------- ----- --------- ----- -------------- -------- --------- ---------- ----------- ---------- ---- ------ --- dear ---------------- this letter responds to a letter dated date and subsequent correspondence submitted on behalf of taxpayer and subsidiary requesting a private_letter_ruling that certain circumstances will not prevent each wind turbine generator wtg in subsidiary’s project from being placed_in_service for purposes of the allowance for depreciation under sec_167 and sec_168 of the internal_revenue_code plr-117148-12 facts taxpayer represents that the facts relating to the request are as follows taxpayer a state corporation is the holding_company for a number of operating companies engaged in energy related businesses and the parent of a group of affiliated corporations that file a consolidated federal_income_tax return on a calendar-year basis taxpayer and its affiliates use the accrual_method of accounting taxpayer is the parent company of subsidiary a regulated public electric utility in state subsidiary is developing a wind power generating facility that is referred to as the project and that will be located in location in connection with the project and several other projects located in state subsidiary has acquired easements to over a acres of land in region on which the project and several other of subsidiary’s wind farm projects will be constructed and operated the main components of the project which will be owned by subsidiary include i the wind turbine generators and their attendant parts and ii the electrical gathering facilities the wind turbine generators and their respective towers and tower foundations the wtgs will be constructed erected synchronized to the power grid and tested before date subsidiary intends to enter into a construction_contract with a third-party contractor for the design procurement and construction of the project the construction_contract will provide for the construction installation and testing of the wtgs the construction_contract also will provide for the construction installation and testing of the electrical gathering facilities including two electrical transformers the construction_contract will provide that the project must achieve substantial completion by date including each wtg successfully passing all critical performance testing by such date subsidiary anticipates that each wtg will reach commercial operation by date meaning a wtg is ready for daily operation has been connected to the power grid and is capable of producing and delivering electrical energy to the power grid the specific number of wtgs and the average capacity of each wtg comprising the project will be determined when a supplier is selected which selection will be based principally on a supplier’s ability to provide all of the project’s wtgs on a rolling basis with the final wtg to be delivered no later than date it is anticipated that each wtg will have a nameplate_capacity between b and c each wtg will be a self contained unit capable of operating independently of all other wtgs each wtg can be started up tested commissioned and synchronized to a power grid separately and independently of all other wtgs each wtg will be plr-117148-12 connected to the project's electrical gathering and transmission facilities once energized all of the components that make up each wtg will be tested to insure that each component has been installed properly and is working correctly and that the wtg as a whole is fully functional upon completion of the initial tests a performance test of each wtg which includes the generation of electrical power and the synchronization to the power grid will be performed successful completion of the performance tests will demonstrate that the wtg is capable of consistently performing its intended function on a routine basis it is anticipated that all of the wtgs will be delivered by date mechanical completion will occur by date commissioning of wtgs will take place during the period beginning date and ending date and the project as a whole will be substantially complete before date commissioning and testing of each wtg will take place as each wtg becomes ready the construction_contract will require that by date all necessary permits and licenses with respect to the wtgs will have been obtained the wtgs will have become synchronized to the power grid for its function of generating electricity for production_of_income the critical tests for the various components of the wtgs will have been completed and the wtgs will have been placed in control of subsidiary by the contractor further subsidiary will sell a non-de minimis amount of electricity generated by the project and each of the wtg’s by date when state enacted its renewable energy law transmitter submitted a plan for additional transmission lines needed to accommodate future wind development projects in region transmitter's project calls for construction of approximately d miles of double circuit e transmission lines and f new substations that will serve as the backbone of the system transmitter's system which will be constructed in stages is designed to meet the identified minimum and maximum wind_energy potential of region and is capable of supporting a maximum capacity of about g the first segment of transmitter’s system which affects the project is scheduled to be completed in year but there is a possibility that the line or critical interconnection facilities to the line that transmitter is constructing will not be completed until year to deliver power generated by the project to the power grid subsidiary will construct and own a single substation on which two transformers will be adjacent to one another and to the project one transformer will step up power to h and interconnect with the subsidiary line the second transformer will step up the power to i and then power will travel along a line of transmitter to a substation of transmitter where it will be stepped up to e and then transmitted on the transmitter line assuming the transmitter line is complete by date subsidiary will connect j of the project’s k total generating capacity to the transmitter line with the transmitter line and the subsidiary line fully operational strings of specific wtg’s will be assigned to a specific transformer in order to match up the appropriate generating capacity plr-117148-12 subsidiary will commence commercial operations of the project prior to date regardless of whether the transmitter line has been completed in the event that the transmitter line is not completed by date subsidiary will utilize the subsidiary line to synchronize each of the wtgs to the power grid as they are completed and to deliver the project output to the power grid although each of the wtgs would be able to produce at its full rated capacity due to the capacity limitations of the subsidiary line subsidiary expects to operate a fluctuating number of wtgs in a manner that maximizes operating efficiency depending on the current site specific wind conditions in periods of low wind when total generation from the project's wtgs is less than l subsidiary expects to operate all of the project's wtgs simultaneously in periods of high wind when total generation exceeds l subsidiary expects to curtail the production of some or all of the wtgs so as not to exceed the l limit curtailment at the project is likely to be undertaken by either pitching blades of individual wtgs to reduce their generation capacity or in more extreme wind conditions disconnecting strings of approximately m to n wtgs from the power grid in either case subsidiary expects that utilization of the subsidiary line will allow for delivery and sale of approximately o percent of the project's full rated capacity if the transmitter line is not completed prior to date subsidiary expects to rotate the operation of wtgs during the time prior to completion so that a reasonably consistent number of operating hours is logged among all of the wtgs for warranty purposes once the transmitter line is completed the interconnection capacity will be sufficient to transmit the maximum output capacity of all of subsidiary's wtgs at the desired voltage subsidiary will connect j of the project's generating capacity through i transformer to the transmitter line the remaining l of the project's generating capacity will remain interconnected through the h transformer to the subsidiary line rulings requested taxpayer requests a letter_ruling that the following will not preclude subsidiary from treating each wtg in its project as placed_in_service for purposes of the allowance for depreciation_deductions under sec_167 and sec_168 the unavailability of the transmitter line if transmitter does not complete its construction prior to date and the operation of subsidiary's project at a maximum level of approximately o percent of its full rated capacity until the transmitter line is completed law and analysis plr-117148-12 sec_167 provides a depreciation deduction for the exhaustion wear_and_tear and obsolescence of property used in a trade_or_business or held_for_the_production_of_income the depreciation deduction provided by sec_167 for tangible_property placed_in_service after generally is determined under sec_168 this section prescribes two methods for determining depreciation allowances one method is the general depreciation system in sec_168 and the other method is the alternative_depreciation_system in sec_168 under either depreciation system the depreciation deduction is computed by using a prescribed depreciation method recovery_period and convention for purposes of the general depreciation system the depreciation method recovery_period and convention are determined by the property's classification under sec_168 sec_168 provides that 5-year_property includes any property modifying the language of sec_48 that is equipment that uses solar or wind_energy to generate electricity sec_1_167_a_-11 of the income_tax regulations provides in part that property is first placed_in_service when first placed in a condition or state of readiness and availability for a specifically designed function it further provides that the provisions of sec_1_46-3 and d generally apply for purposes of determining the date on which property is placed_in_service in general property is placed_in_service in the taxable_year the property is placed in a condition or state of readiness and availability for a specifically designed function see sec_1_46-3 and sec_1_167_a_-11 placed_in_service is construed as having the same meaning for purposes of the investment_tax_credit under sec_46 and depreciation under sec_167 sec_1_46-3 provides examples of when property is in a condition of readiness and availability one of those examples is equipment that is acquired for a specifically assigned function and is operational but undergoing tests to eliminate any defects see also revproc_79_40 1979_1_cb_13 where machinery and equipment were placed_in_service in the year critical tests with appropriate materials and operational tests were completed another example in sec_1_46-3 involved operational farm equipment acquired and placed_in_service in a taxable_year even though it was not practical to use such equipment for its specifically designed function in the taxpayer’s business of farming until the following year several tax_court cases have addressed placed_in_service questions in the context of electric power plants in olgethorpe power corp v commissioner tcmemo_1990_505 and 89_tc_710 facilities can be deemed placed_in_service upon sustained power generation near rated capacity however if the facility operates on a regular basis but does not produce the projected output it may still be considered placed_in_service 46_f3d_382 5th cir nonacq 1995_2_cb_2 in the action on plr-117148-12 decision for sealy power the service stated that at a minimum the property would have to have been in a state of readiness sufficient to produce electricity on a sustained and reliable basis in commercial quantities aod finally in revrul_84_85 1984_1_cb_10 a solid_waste facility that was experiencing operational problems such that it was unable to operate at its rated capacity was nonetheless considered to have been placed_in_service since it was being operated on a regular basis and saleable steam was being produced however if a facility is merely operating on a test basis it is not placed_in_service until it is available for service on a regular basis consumers power v commissioner t c pincite the above-referenced cases and rulings provide that the following are common factors to be considered in determining placed_in_service dates for power plants approval of required licenses and permits passage of control of the facility to taxpayer completion of critical tests commencement of daily or regular operations and synchronization into a power grid for generating electricity to produce income see generally revrul_76_256 1976_2_cb_46 and revrul_76_428 1976_2_cb_47 the focus in determining a placed_in_service_date is on ascertaining from the relevant facts and circumstances the date the unit begins supplying product in such a manner that it is routinely available and is consistent with the unit’s design it is necessary to examine relevant factors occurring both before and after the claimed placed_in_service_date so that the date can be verified however a facility does not have to achieve full design output to be placed_in_service as long as it is in the process of ramping up its production levels subject_to exceptions that are beyond the taxpayer’s control the service has generally required actual operational use as a prerequisite for an asset to be deemed placed_in_service see eg 675_f2d_113 6th cir thus each wtg is placed_in_service for depreciation purposes when it is placed in a condition or state of readiness and availability for a specifically assigned function that is to produce and deliver electricity generated from wind_energy based on the facts provided and applying those facts to the factors delineated in revrul_76_256 the taxpayer represents that prior to date all necessary permits and licenses with respect to the wtgs will have been obtained each of the wtgs will have been synchronized to the power grid for its function of generating electricity for production_of_income the critical tests for the various components of the wtgs will have been plr-117148-12 completed and the wtgs will have been placed in the control of subsidiary by the contractor subsidiary will sell a non-de minimis amount of electricity generated by the project and each of the wtgs taxpayer further represents that in the event of a delay in the completion of the transmitter line by date subsidiary expects to operate a fluctuating number of wtgs in a manner that maximizes operating efficiency given the part load performance characteristics of the wtg and the then current site specific wind conditions subsidiary also expects to rotate the operation of wtgs during the time prior to the completion of the transmitter line so that a reasonably consistent number of operating hours is logged among all of the wtgs for warranty purposes this would result in an operating level of approximately o percent of the project's full rated capacity daily operation at full rated capacity is not necessary to establish that the wtgs are placed_in_service even without the temporary delivery limitations or curtailments the site specific wind conditions could dramatically reduce the daily wtg’s or the project's output as long as the wtgs are ready and available for use and producing commercial output on a regular basis operating at full rated capacity is not necessary to establish that the wtgs are placed_in_service see sealy power supra conclusions accordingly based solely on the representations submitted by taxpayer and the applicable law discussion above we conclude that the following will not preclude subsidiary from treating each wtg in its project as placed_in_service for purposes of the allowance for depreciation_deductions under sec_167 and sec_168 the unavailability of the transmitter line if transmitter does not complete its construction prior to date and the operation of subsidiary's project at a maximum level of approximately o percent of its full rated capacity until the transmitter line is completed the above ruling is expressly conditioned upon subsidiary otherwise meeting the placed_in_service factors of revrul_76_256 for each of the wtgs before date and upon the operation of the wtgs in accordance with taxpayer’s representations this letter_ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent plr-117148-12 in accordance with the power_of_attorney we are sending a copy of this letter to taxpayer’s authorized representative we are also sending a copy of the letter_ruling to the appropriate operating division director sincerely kathleen reed kathleen reed chief branch office of associate chief_counsel income_tax accounting enclosures copy of this letter copy for sec_6110 purposes
